Citation Nr: 0200170	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  93-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1991 rating decision by the Jackson, 
Mississippi, Regional Office of the Department of Veterans 
Affairs (VA).  The claims file was subsequently transferred 
to the Indianapolis, Indiana, Regional Office (RO).  This 
case was previously before the Board and was remanded in 
January 1995 and again in October 1998.   


FINDING OF FACT

The veteran suffers from an acquired psychiatric disability, 
currently medically diagnosed as a delusional disorder, which 
was manifested during his period of active military service. 


CONCLUSION OF LAW

An acquired psychiatric disability, currently diagnosed as a 
delusional disorder, was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & 
Supp 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records note treatment at the 
mental health clinic for stress and occupational problems in 
July and August 1985.  The service medical records note that 
separate records of this treatment were maintained at the 
mental health clinic.  Attempts have been made to obtain 
these clinical records, but have been unsuccessful.  The 
veteran's separation medical examination in April 1987 noted 
no psychiatric abnormalities.  On a report of medical 
history, completed at the same time, the veteran denied a 
history of trouble sleeping, depression, loss of memory, or 
nervous trouble of any sort.  

The veteran's personnel records note that he received 
performance ratings of "8" out of "9" in May 1985, May 
1986, November 1986, but a rating of "6" in April 1987.  
The narrative portions of these ratings note that the veteran 
was found to be an excellent worker, who was motivated and 
dependable, until the rating in April 1987, which noted poor 
attitude and disregard for authority.  The Board notes that 
the "1st Indorser" on the April 1987 rating was the same as 
on the November 1986 rating, and was not the commander, to 
whom the veteran attributed his problems.  The comments of 
this Indorser noted the change in attitude and accomplishment 
in that period.  The veteran's personnel records include 
counseling records for removal from Interservice Postal 
Training, records noting reasons for recommendation 
for discharge, and notes from correctional duty monitors.  
The notes from the correctional facility report the veteran's 
difficulty complying with basic rules at the facility, lack 
of personal hygiene, poor attitude, and threats made against 
a correctional monitor.  Facility employees noted bizarre 
behavior, including finding the veteran talking to himself.  
Psychiatric evaluation was recommended on more than one 
occasion.  There is no indication that such an evaluation was 
undertaken on these recommendations.  Although the veteran 
has repeatedly stated that he originally received a 
dishonorable discharge, the records show that he was given a 
general discharge (under honorable circumstances), which was 
later upgraded to an honorable discharge.  

The veteran was seen in March 1988 at Seven Oaks General 
hospital with a diagnosis of anxiety disorder.  The veteran 
reported that his anxiety was due to racial discrimination by 
a commanding officer during military service.  The veteran 
also reported marital difficulties due to violent behavior 
and drinking.  

In December 1990, the veteran filed an initial claim for 
service connection for "mental disorder & nervousness 
brought on by Commander's harassment."  

A VA examination was conducted in February 1991.  The veteran 
reported that he was seen by a psychologist during basic 
training and again in "1988," both times at the direction 
of his commander.  He indicated that his problems were caused 
by his commander, who was out to get him.  The veteran 
reported poor concentration, insomnia, no hallucinations, and 
no suicide plans.  Mental status examination revealed 
pressured speech that was completely preoccupied with details 
of supposed wrongs done to the veteran by a commander in the 
military.  The examiner noted anxious mood, restricted 
affect, no hallucinations, excellent memory, average 
intelligence, and poor insight.  The examiner noted that if 
the veteran's statements as to the actions of his commander 
were delusional, he would have a diagnosis of delusional 
disorder.  However, the examiner indicated that he had no way 
of determining if the statements were delusional or based in 
truth, although the statements did have a delusional flavor 
to them.  

In a letter, dated in February 1991, I. Kalicinsky, M.D., 
stated that he treated the veteran for generalized anxiety 
disorder in 1987, 1988, and 1990.  Dr. Kalicinsky stated that 
the disorder seemed related to the stress associated with the 
veteran's military service.  In June 1991, Dr. Kalicinsky 
repeated this information, and stated that, when the veteran 
was last seen in May 1990, he was mildly anxious but 
otherwise healthy.  Dr. Kalicinsky noted a period of alcohol 
abuse prior to January 1988.  The record contains treatment 
records from Dr. Kalicinsky, dated from November 1987 to 
February 1988, showing treatment for anxiety.  On initial 
treatment in November 1987, the veteran reported nervous 
problems since high school, and also reported unjust 
treatment during military service.  

A VA psychiatric evaluation in October 1991 provided 
assessments of anxiety disorder not otherwise specified vs. 
delusional disorder vs. atypical post-traumatic stress 
disorder (PTSD), with narcissistic and obsessive compulsive 
personality traits.  The examiner stated that PTSD seemed 
less likely than a delusional/psychotic disorder or severe 
Axis II pathology.  During the evaluation, the examiner noted 
inappropriate affect, euthymic mood, no hallucinations, no 
suicidal or homicidal ideation, and thoughts focused on the 
events of 1987 with his commanding officer.  Treatment 
records noted assessments of probable schizophrenia, symptoms 
suggestive of psychotic disorder, and thought disorder. 

A psychological evaluation, including testing, was conducted 
over three days in November and December 1991.  Testing 
indicated a major interference with intellectual functioning.  
The clinical profile from the personality inventory indicated 
an individual who was likely to be unpredictable, eccentric, 
with subtle communication problems.  There was evidence of 
chronic suspiciousness and a tendency to misinterpret the 
actions of others.  The veteran tended to display impulsivity 
in social judgment, limitation in frustration tolerance and 
conflict with authority figures.  Overall, the psychologist 
found his profile was consistent with schizophrenia.  

The veteran was seen at the VA mental health clinic in 
December 1991 and reported that his psychological symptoms 
were due to racial discrimination by a superior during 
service.  The veteran denied any psychiatric symptoms prior 
to service.  The examiner noted some formal thought disorder 
- repetitiveness, some blocking and mild illogicality.  The 
examiner provided an impression of "? PTSD," schizotypal 
personality, and rule out mild schizophrenia.  

The veteran underwent a psychiatric examination in December 
1991 by M.A. Amdur, M.D., who noted that no medical records 
were available for review.  Dr. Amdur stated that the veteran 
was regarded as being a poor historian.  The veteran reported 
constant thoughts about racial harassment by his commander 
during military service, panic attacks, difficulty in 
concentration, and feelings of depression.  Mental status 
examination revealed irrelevant and mildly pressured speech 
with loosened associations, slightly inappropriate affect, 
markedly severe delusional thought, obsessive trends, 
symptoms of panic disorder, and no hallucinations.  Dr. Amdur 
indicated that the veteran had intense preoccupations 
regarding perceived injustice and harassment during military 
service.  The tenacity and intensity of these concerns 
elevated them to a pathological degree.  Dr. Amdur stated 
that, even though there may be some degree of validity to the 
information provided by the veteran, his clinical impression 
was delusional disorder.  

A psychiatric examination for Social Security Administration 
purposes was conducted in January 1992.  The examiner noted 
persistent psychotic features and deterioration, including 
delusions or hallucinations, loosening of associations, 
illogical thinking, inappropriate affect, perseveration, 
circumstantial and over-inclusive thinking, symptoms of panic 
disorder and depression, and impaired attention.  

At a hearing before an RO hearing officer in June 1992, the 
veteran testified that he was sent to a psychologist during 
boot camp, but was returned to his squadron.  The veteran 
stated that his whole problem began when a new commander came 
to his unit.  He reported that the commander began harassing 
him immediately.  Transcript p. 2.  He provided a lengthy 
detailed description of the perceived harassment by his 
commander.  Transcript pp. 3-13.  The veteran testified that 
he was diagnosed with PTSD by a psychiatrist at the VA.  
Transcript p. 14.  He reported that he had received treatment 
by two psychiatrists in Canada in 1987 and 1988.  
Transcript pp. 15-16.  The veteran stated that he continued 
to get angry, short of breath, and panicky whenever he 
thought about the treatment by his commander during service.  
Transcript p. 19.  

The record contains a January 1993 report from a VA 
psychologist, D. Eisenberg, Ph.D.  He reported that he had 
seen the veteran approximately ten times since November 1991 
and provided a clinical impression of schizophrenia.  Dr. 
Eisenberg stated that the veteran was probably suffering from 
schizophrenia during his service in the Air Force, in 1987, 
and had been deteriorating since that time.  

Outpatient treatment records in March 1994 noted complaints 
of intrusive thoughts about service, panic, nervousness, 
irritability, but no paranoia or hallucination.  The examiner 
noted the various diagnoses provided in the records for the 
veteran's psychiatric condition.  Mental status examination 
showed paranoid thoughts directed at a single individual in 
the past.  The examiner provided an impression of "diagnosis 
unclear, ? atypical PTSD [with] intrusive thoughts, 
anger/irritability but no evid[ence] yet for avoidance."  
Subsequent treatment records reported an impression of PTSD.  

VA outpatient treatment records in April 1996 provided no 
Axis I diagnosis with an Axis II diagnosis of mixed 
personality disorder with primarily obsessive-compulsive and 
histrionic features.  The psychologist noted no evidence of 
PTSD.  In May 1996, the VA psychiatrist provided diagnoses of 
anxiety disorder not otherwise specified and personality 
disorder not otherwise specified with narcissistic and 
passive-aggressive features.  

A VA psychiatric examination was conducted in June 1996.  The 
veteran reported intrusive thoughts about harassment by his 
commanding officer, decreased concentration, and severe 
anxiety, which was controlled by medication.  He stated that 
he avoided his family, as they were tired of hearing him 
recount this story.  The veteran denied past hallucinations 
and paranoia.  The examiner noted that the veteran had been 
seen by multiple health care professionals with a range of 
diagnoses and several different medications.  The examiner 
noted that the veteran was not cooperative with the 
examination and was too tangential to provide an adequate 
history, on which to make a sound clinical decision.  The 
examiner stated that the nature of the veteran's persistent 
thinking about his experience during service, bordered on 
delusional.  The examiner noted that the inability to verify 
the history precluded an ability to determine whether it was 
actually delusional or real.  The examiner indicated that the 
psychological abuse, described by the veteran, if real, did 
"not quantitate a traumatic event that goes well beyond the 
range of a normal person experience."  If the veteran had a 
pre-existing personality disorder before service, this 
experience might have led to the development of PTSD.  
The examiner noted that the veteran had presented a 
consistent clinical presentation over multiple interviews 
with different individuals.  The examiner provided a 
diagnosis of delusional disorder with a global assessment of 
functioning (GAF) rating of 60.  

Outpatient treatment records in February 1997 noted 
provisional impressions of questionable PTSD, attention 
deficit disorder with unknown cause, possibly functional 
psychosis, e.g. schizophrenia vs. mood disorder or attention 
deficit hyperactivity disorder (ADHD), as well as cluster A 
personality disorder.  In March 1997, the veteran underwent a 
psychological evaluation on referral from Social Security.  
Mental status examination revealed normal speech unless 
speaking about his commander during military service, at 
which times he became loud and obsessive.  The veteran 
reported memory and concentration problems, anger, isolation, 
and inability to get along with authority, but denied 
hallucinations.  The psychologist provided an Axis I 
diagnosis of delusional disorder and an Axis II diagnosis of 
obsessive compulsive traits.  

At a hearing before the undersigned in Washington, D.C. in 
July 1998, the veteran testified that he first sought 
treatment for anxiety in 1987 with a physician in Canada.  
Transcript pp. 3-4.  He reported that he had been receiving 
Social Security benefits since March 1992.  

A VA psychiatric examination was conducted in July 1999, and 
the examiner noted review of the veteran's claims file.  The 
veteran reported irritability, racing thoughts, isolation, 
and intrusive thoughts about mistreatment by his commander 
during service.  Mental status examination revealed loud and 
slightly pressured speech, depressed and irritable mood, 
appropriate affect, tangential thought processing, visual 
hallucinations, obsessive thoughts about experiences during 
the military and compulsive traits.  The examiner provided 
diagnoses of delusional disorder vs. formal disorder, 
depressive disorder not otherwise specified, and rule out 
obsessive compulsive disorder and generalized anxiety 
disorder.  

A second VA examination was conducted on the same day in July 
1999 by a different physician, who also noted review of the 
veteran's claims file.  The examiner noted that the veteran 
had been seen by multiple psychiatrists, therapists and 
psychologists with a range of multiple different diagnoses.  
The veteran provided a similar report of complaints.  Mental 
status examination revealed difficulty in cooperation due to 
focus on commander's behavior during military service, 
slightly agitated speech and behavior, appropriate affect, 
tangential thoughts, no suicidal or homicidal ideation, no 
hallucinations, decreased attention and concentration, and 
limited insight.  The examiner provided a diagnosis of 
delusional disorder and noted that the criteria for a 
diagnosis of PTSD had not been met.  

A follow-up VA examination was conducted in September 1999 by 
the same physician that performed one of the July 1999 
examinations, as well as the June 1996 examination.  The 
examiner stated that the "most accurate, current, clinical 
picture falls under a clinical diagnosis of delusional 
disorder."  The examiner noted review of Dr. Eisenberg's 
note and indicated that there was no documentation of 
symptomatology that would substantiate a diagnosis of 
schizophrenia during service.  The examiner also indicated 
that the diagnosis of generalized anxiety disorder by Dr. 
Kalicinsky was not consistent with the characteristics of 
generalized anxiety disorder.  The examiner stated that there 
was no evidence that the veteran "received or...required any 
treatment for any psychiatric symptomatology during his 
service."  Based on this (inaccurate) statement, the 
examiner opined that the veteran did not have clinically 
significant symptoms during his service and did not, during 
service, have any of the psychiatric disorders or 
disabilities noted since discharge.  

In February 2000, the same VA examiner again examined the 
veteran, along with another physician, and noted review of 
the veteran's claims file by both.  The physicians stated 
that the veteran did not meet the criteria for PTSD, but did 
not provide an alternate Axis I diagnosis.  The physicians 
stated that the veteran had a long history of interpersonal 
problems, with multiple deficits and provided a diagnosis of 
personality disorder not otherwise specified.  The examiner 
stated that the veteran had a significant characterologic 
problem that was focused in its entirety on his previous 
military commander.  

VA outpatient treatment records from July 2000 to February 
2001 noted assessments of delusional disorder, rule out 
bipolar disorder vs. cyclothymia, and mood disorder.  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes several VA examinations, Social 
Security records, private treatment records, VA medical 
treatment records, and testimony by the veteran at two 
hearings.  All necessary steps have been taken to obtain all 
medical records identified by the veteran and to obtain 
complete service medical records.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  The Board notes the assertions by the veteran's 
representative that certain directions included in the prior 
Board remands have not been fully complied with.  Assuming 
(but without so finding) this assertion to be true, the Board 
nevertheless believes it may properly proceed with appellate 
review at this time recognition of the fact that there will 
be no resulting detriment to the veteran in view of the 
Board's ultimate determination. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection for a psychiatric disorder.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
that the veteran was provided with the notice of the VCAA in 
the August 2001 supplemental statement of the case, although 
specific notice of the regulations promulgated in August 2001 
has not been provided.  As noted above, this claim has been 
pending for over ten years and remand for the sole purpose of 
providing the veteran with these new regulations would only 
serve to prolong the pending appeal.  Again, any failure with 
regard to notification of the newly promulgated regulations 
does not result in any prejudice to the veteran in light of 
the following decision.   

The issue on appeal involves the veteran's service connection 
claim.  Service connection may be established where the 
evidence demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Where certain diseases, such as psychoses, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, service connection 
may nevertheless be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Over the course of the instant appeal, the veteran's 
psychiatric condition has been variously diagnosed and 
treated by numerous VA and private physicians and has been 
evaluated for purposes of Social Security benefits.  These 
numerous evaluations and ongoing treatment, several at the 
direction of the Board and RO, have not provided a solid 
unquestioned diagnosis for the veteran's current psychiatric 
condition.  However, the Board finds that the opinions of the 
VA physician in June 1996 and July 1999, noting a diagnosis 
of delusional disorder and specifically noting a "consistent 
clinical presentation over multiple interviews" to be most 
persuasive.  Therefore, the Board finds that the evidence 
does not preponderate against a finding that the veteran 
currently suffers from a psychiatric disability, as opposed 
to a personality disorder, which would not be a compensable 
condition.  38 C.F.R. § 3.303(c).

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The burden of 
proof is on the government to rebut the presumption of sound 
condition upon induction by showing that the disorder existed 
prior to service, and if the government meets this 
requirement, by showing that the condition was not aggravated 
in service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The Board notes that the veteran's service medical records do 
not include a report of examination at service induction or 
enlistment.  The first note of any psychiatric treatment is 
in July 1985, more than a year after commencement of active 
duty.  Further, the Board notes that the veteran's service 
ratings showed excellent motivation and attitude until April 
1987.  Dr. Kalicinsky reported a history of nervous trouble 
since high school.  However, this was based solely on the 
veteran's history and there is no evidence of any psychiatric 
treatment prior to military service.  The veteran has denied 
any psychiatric treatment prior to his active military duty.  
The Board finds that this single report of history is not 
clear and unmistakable evidence that a psychiatric disorder 
existed prior to active military service.  Thus, the 
presumption of soundness is for application.  

The determinative issue, then, is whether the veteran's 
current psychiatric disability is related to his period of 
active military service.  The record contains several medical 
opinions on this issue, as well as records of treatment 
during service and the veteran's service personnel records.  

Although the diagnosis of the veteran's psychiatric condition 
has changed numerous times since his discharge from service, 
his report of symptoms and the findings of mental status 
examinations have been relatively consistent, as noted on the 
June 1996 VA examination.  The record contains the opinion of 
several physicians on this issue.  Dr. Kalicinsky, who began 
treating the veteran in November 1987 - seven months after 
discharge from service - indicated that the veteran's 
psychiatric disorder seemed related to the stress associated 
with the veteran's military service.  Although Dr. Kalicinsky 
provided a diagnosis of generalized anxiety disorder and not 
the current delusional disorder, the symptomatology reported 
and the history provided by the veteran of his symptoms is 
consistent with that currently noted on treatment and 
examination.  

In January 1993, Dr. Eisenberg, a VA psychologist, provided 
an impression of schizophrenia and concluded that the veteran 
was probably suffering from this condition during his service 
in 1987.  Again, although the diagnosis is not the same as 
currently noted, the symptoms reported are consistent with 
those found currently.  Both Drs. Kalicinsky and Eisenberg 
treated the veteran on several occasions and found that the 
veteran's current psychiatric condition, regardless of 
specific diagnosis, was related to his active military duty.  

The Board believes little weight, if any, should be afforded 
the conclusion of the examiner who conducted the September 
1999 VA examination.  Although the examiner noted review of 
the medical records, the examiner indicated that there was 
not treatment for any psychiatric symptomatology during 
service.  However, the veteran's service medical records note 
that he was seen for anxiety and stress in the mental health 
clinic in July and August 1985.  Further, the Board notes 
that the staff at the correctional facility during service 
recommended a psychiatric evaluation on more than one 
occasion due to the veteran's behavior, although it does not 
appear from the record that any such evaluation was conducted 
at that time.  At any rate, it appears that the examiner's 
conclusion that there were no symptoms during service is 
contradicted by service records.  

The Board notes that the veteran's reports of the alleged 
discriminatory actions by this commander during service have 
been consistently reported since first seeking psychiatric 
treatment in November 1987.  Even if these reports are 
delusional, as suspected by some of the psychiatric 
professionals, they have been consistently reported since 
shortly after discharge from service.  Even if these events 
did not occur, bizarre behavior of the veteran was noted 
during correctional custody.  

The totality of the evidence shows that the veteran currently 
suffers from an acquired psychiatric disability which has for 
the most part been medically diagnoses as a delusional 
disorder.  Service records show that the veteran's behavior 
and performance underwent a drastic change during the last 
portion of his active military duty.  Several service records 
document mental health and/or stress management counseling, 
and others show that psychiatric evaluation was at least 
suggested by some service personnel.  The Board places 
particular weight on the notes of the correctional custody 
officials, who noted that the veteran was found talking to 
himself and exhibited poor hygiene and poor attitude.  The 
fact that no diagnosis was entered is not in itself 
determinative.  The underlying question is whether a chronic 
acquired psychiatric disability was manifested during the 
veteran's service.  

After considering the pertinent items of evidence, the Board 
finds that the positive evidence is in a state of equipoise 
with the negative evidence on the question of whether the 
veteran's psychiatric disorder, currently diagnosed as a 
delusional disorder, was manifested during active duty 
service.  In such a case, applicable law dictates that the 
question be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 



ORDER

Entitlement to service connection for an acquired psychiatric 
disability, currently diagnosed as delusional disorder, is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

